Citation Nr: 0842447	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for residuals of prostate 
cancer with voiding dysfunction from May 1, 2005?

2.  What evaluation is warranted for residual abdominal 
weakness with postsurgical neuralgia from December 13, 2004? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO, following the conduct of a mandatory review examination, 
decreased the veteran's evaluation of his prostate cancer 
residuals to 20 percent.  It also granted entitlement to 
service connection for residual abdominal weakness with 
postsurgical neuralgia, assigning a 10 percent rating.  The 
veteran appealed.

In an August 2005 rating decision, the RO increased the 
veteran's rating for residuals of prostate cancer with 
voiding dysfunction to a 40 percent rating.  The veteran 
continued his appeal, requesting a 60 percent evaluation for 
residuals of prostate cancer.  See November 2008 written 
brief presentation.

The veteran requested a hearing at the Pittsburgh RO to 
discuss his reduction.  Subsequently, the veteran and his 
representative informally met with a VA employee to discuss 
his case, in lieu of a hearing.  A statement describing the 
meeting is of record.

On appeal the veteran has raised the issues of entitlement to 
service connection for depression secondary to his service 
connected disorders, to include under a theory of 
aggravation; and entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  These issues are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

The issue of what evaluation is warranted for residuals of 
prostate cancer with voiding dysfunction from May 1, 2005 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Residual abdominal weakness with postsurgical neuralgia is 
not characterized by a true hernia, and is not analogous to a 
moderately severe Muscle Group XIX injury.


CONCLUSION OF LAW

Since December 13, 2004, the veteran's residual abdominal 
weakness with postsurgical neuralgia has not met the 
schedular criteria for a rating in excess of 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.20, 4.56, 4.73, Diagnostic Codes 5319, 5326.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321, a 10 
percent evaluation is assigned for an extensive muscle hernia 
without other injury to the muscle.

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5319, which 
governs ratings for an injury to Muscle Group XIX, the torso 
muscle group, i.e., the group responsible for support and 
compression of the abdominal wall and lower thorax muscles, a 
moderate injury corresponds to the assignment of a 10 percent 
rating.  A 20 percent rating may be assigned when there is 
moderately severe injury.

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. Consistent with this 
level of disability is a record of in-service treatment of 
the wound. There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles. At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement. In addition, if present, the evidence of inability 
to keep up with work requirements should be considered. 
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment. 38 C.F.R. § 4.56(d)(3).

The veteran was diagnosed with prostate cancer in December 
2003.  He underwent a radical retropubic prostatectomy in 
January 2004.  

An April 2004 VA examination revealed a well-healed abdominal 
incision with some asymmetry on the left side.  No palpable 
inguinal hernia or inguinal adenopathy was found.  The area 
was nontender to palpation.  

The veteran was diagnosed with a hernia in November 2004 and 
scheduled for further testing.  A CT scan taken in December 
2004, showed no evidence of hernia.  

At a VA examination in January 2005, the veteran complained 
of a left lower quadrant pain described as cramping, as well 
as a feeling of pain or pressure near the incision, which is 
increased during straining or lifting.  He denied dysphagia, 
nausea, vomiting, or anorexia.  A physical examination 
revealed a midabdominal subumblicial well-healed incision, 
and asymmetry to lower quadrants with induration noted at the 
left lower quadrant adjacent to incision.  The area was not 
tender to palpation, and no hernia was noted with palpation.  
The examiner opined that it was as "likely as not that there 
is some residual abdominal muscle weakness causing this 
asymmetry.  Veteran could also have postsurgical neuralgia 
related to [his] surgery for prostatectomy."  The examiner 
further noted, "[a]gain, no definite diagnosis of abdominal 
hernia."  In response to this evidence, the RO granted the 
veteran's claim for service connection, and assigned a 10 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5326.

Here, a 10 percent rating was assigned under Diagnostic Code 
5326 for residual abdominal weakness with postsurgical 
neuralgia notwithstanding the fact that there is no clinical 
verification that the appellant actually has an abdominal 
hernia.  A 10 percent rating is the highest rating available 
under this Code.  

The veteran could also be rated under Diagnostic Code 5319, 
which covers muscles of the abdominal wall (Group XIX).  
Under Diagnostic Code 5319, however, the veteran must show 
clinical evidence of a moderately severe injury to Muscle 
Group XIX.  The cardinal signs of such a moderately severe 
injury are detailed above, however, there is no clinical 
evidence that the appellant meets the standard required to 
assign a higher rating for a moderately severe injury.  

Thus, the veteran is already in receipt of the highest 
schedular rating available for this disability under the 
diagnostic code for this disorder, particularly in the 
absence of a confirmable muscle hernia, and a higher rating 
is not in order under any other diagnostic code for the 
reasons discussed above.  

The claim is denied.


ORDER

An evaluation in excess of 10 percent for residual abdominal 
weakness with postsurgical neuralgia since December 13, 2004, 
is denied.



REMAND

After the claims were certified for appeal in November 2005, 
the veteran submitted a statement in support of his claim.  
He noted that voiding dysfunction made it "impossible" to 
do his work.  He stated that he had a bathroom put in the 
first floor of his house to avoid accidents, he has to change 
clothes and pads several times a day, and he cannot go far 
away from a bathroom. 

A September 2004 VA examination noted that the veteran did 
not typically wear urinary protection pads.  He was rated at 
a 20 percent rating based on this finding.  An outpatient 
treatment record dated in December 2004, noted that the 
veteran was using two pads per day.  His rating was increased 
to 40 percent based on this finding.  The veteran's new 
statement strongly suggests that his disorder is worsening, 
and the Board finds a new examination is warranted.  Further, 
the most recent outpatient records are from December 2004, 
and more current records are necessary to accurately rate the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA medical 
records since December 2004, and invite 
the veteran to submit any other current 
medical records pertaining to his 
disability.

2.  Thereafter, the RO should schedule the 
veteran for a genitourinary examination.  
The veteran's file is to be provided to 
and reviewed by the VA physician prior to 
the examination.  All tests should be 
completed in accordance with the latest 
AMIE worksheets for rating disorders of 
the genitourinary system.  Following the 
examiner must address, inter alia, whether 
the appellant must wear an appliance to 
control urinary leakage, as well as the 
frequency that the veteran must change any 
absorbent materials.

3.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


